 Case 6:19-cv-01154-RBD-TBS Document 1 Filed 06/21/19 Page 1 of 19 PageID 1



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

                                            CASE NO.:

MIGUEL A. PEREZ,
OMAYRA MONTES,
and other similarly-situated individuals,

        Plaintiffs,
v.

U.S. LEADER RESTAURANTS, INC.,
d/b/a TACO BELL
and TONY CAPLEY, individually

        Defendants.

__________________________________/

                                      COMPLAINT
                          (OPT-IN PURSUANT TO 29 U.S.C § 216(b))

        COME NOW the Plaintiffs MIGUEL A. PEREZ, OMAYRA MONTES, and other

similarly situated individuals, by and through the undersigned counsel, and hereby sue Defendants

U.S. LEADER RESTAURANTS, INC., d/b/a TACO BELL and TONY CAPLEY individually

and alleges:

     1. This is an action to recover money damages for unpaid regular and overtime wages under

        the laws of the United States. This Court has jurisdiction pursuant to the Fair Labor

        Standards Act, 29 U.S.C. § 201-219 (Section 216 for jurisdictional placement) (“the Act”).

     2. Plaintiffs MIGUEL A. PEREZ and OMAYRA MONTES are residents of Osceola County,

        Florida. Plaintiffs are covered employees for purposes of the Act. Plaintiffs performed

        their work within the jurisdiction of this Court.




                                            Page 1 of 19
Case 6:19-cv-01154-RBD-TBS Document 1 Filed 06/21/19 Page 2 of 19 PageID 2



 3. Defendant U.S. LEADER RESTAURANTS, INC., d/b/a TACO BELL (hereinafter TACO

      BELL, or Defendant) is a Florida corporation, having corporate offices at 9500 S Dadeland

      Blvd., Miami-Dade County, and performing business in the area of Orange, Osceola, and

      other Counties, within the jurisdiction of this Court. At all times material, Defendant was

      and is engaged in interstate commerce.

 4. Individual Defendant TONY CAPLEY was and is now, the owner/partner and/or manager

      of Defendant Corporation U.S. LEADER RESTAURANTS, INC., d/b/a TACO BELL.

      Defendant TONY CAPLEY is the employer of Plaintiff and others similarly situated within

      the meaning of Section 3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)],

                                GENERAL ALLEGATIONS

 5. Defendant U.S. LEADER RESTAURANTS, INC., is a multi-brand restaurant operator

      who owns a chain of TACO BELL restaurants.

 6.   Plaintiffs MIGUEL A. PEREZ and OMAYRA MONTES worked for U.S. LEADER

      RESTAURANTS, INC. in the maintenance of TACO BELL restaurants located mostly in

      Central Florida.

 7. A.- Allegations pertaining to Plaintiff MIGUEL A. PEREZ

      Defendant TACO BELL and TONY CAPLEY employed Plaintiff MIGUEL A. PEREZ,

      from approximately May 28, 2014 to January 11, 2019, or 4 years and 7 months. However,

      for FLSA’s purposes, Plaintiff relevant time of employment is 137 weeks.

 8. Plaintiff was hired by TONY CAPLEY as a non-exempted, full-time maintenance

      employee. Plaintiff was hired at TACO BELL restaurant located at 2403 Hiawassee Rd,

      Orlando, Florida




                                         Page 2 of 19
Case 6:19-cv-01154-RBD-TBS Document 1 Filed 06/21/19 Page 3 of 19 PageID 3



 9. Plaintiff was a salaried employee and from May 24, 2016 to March 14, 2017, or 42 weeks,

    Plaintiff was paid $1,480.77 weekly.

 10. From March 15, 2017 to January 11, 2019, or 95 weeks, Plaintiff was paid $1,557.69

    weekly.

 11. In addition, Plaintiff received production bonus. In 2016 Plaintiff received $4,500; in 2017

    Plaintiff received $9,380.33, and in 2018, Plaintiff received 17,000.00 as production bonus.

 12. During the relevant time of employment, Plaintiff was misclassified as a Maintenance

    Supervisor. Moreover, sometimes he was referred even as a Regional manager, the fact is

    that Plaintiff was a refrigeration and A/C technician with handyman skills.

 13. Plaintiff had multiple duties and he performed all kind of non-exempted work, such as air

    conditioning equipment installation and repairs, maintenance and repair of kitchen and

    restaurant equipment, electrical installations and repairs, plumbing, construction and

    carpentry work, painting, flooring etc.

 14. Plaintiff and a few handymen worked in the maintenance of at least 20 TACO BELL

    restaurants. Plaintiff worked under the direct supervision of manager TONY CAPLEY.

 15. In addition to his maintenance duties, Plaintiff also had some clerical duties such as

    attending numerous telephone calls from TACO BELL staff requesting maintenance,

    repairs, attending emergency calls, tracking equipment and supplies orders, shopping for

    necessary hardware and supplies at local stores, reporting hours worked by the handymen

    etc. etc.

 16. Plaintiff’s main duty was 100% manual, non-exempted work. Plaintiff was a handyman

    with additional responsibilities as a lead-maintenance worker. Plaintiff did not hire, did not

    fire, and he did not determine term and working conditions of any employee. Plaintiff did



                                        Page 3 of 19
Case 6:19-cv-01154-RBD-TBS Document 1 Filed 06/21/19 Page 4 of 19 PageID 4



    not exercise any discretion, or independent judgements and he just followed instructions

    from manager TONY CAPLEY.

 17. Plaintiff had a heavy workload and in order to complete his work assignments, he worked

    regularly from Monday to Saturday from 6:00 AM to 9:00 PM (15 hours daily), when

    Plaintiff had to attend emergency repair calls, he worked even more late hours. On Sundays

    Plaintiff was on call, and he worked a minimum of 4 hours attending emergency calls.

    Plaintiff was unable to take bona-fide lunch periods. Thus, every week Plaintiff worked a

    minimum of 94 hours.

 18. Plaintiff worked in excess of 94 hours weekly, but he was not paid for overtime hours.

 19. Plaintiff did not clock in and out, but Defendants were in complete control of hours worked

    by Plaintiff and other similarly situated individuals.

 20. Therefore, Defendants willfully failed to pay Plaintiffs overtime hours at the rate of time

    and one-half his regular rate for every hour that they worked in excess of forty (40), in

    violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 207(a)(1).

 21. To perform his work, Plaintiff used his own vehicle, and he used his home as an office and

    workshop. TACO BELL provided office equipment and Plaintiff used living space at his

    home as storage for equipment and materials, and as a workshop, where he performed

    welding work, and other tasks related to all kind of repairs.

 22. Plaintiff complained many times to TONY CAPLEY about his excessive workload and

    explained to him that he was unable to accomplish the work to be done, Plaintiff requested

    TONY CAPLEY to hire another employee, but TONY CAPLEY refused to do so.

 23. Plaintiff’s wife, Mrs. Omayra Montes, began to work on regular basis for TACO BELL.




                                        Page 4 of 19
Case 6:19-cv-01154-RBD-TBS Document 1 Filed 06/21/19 Page 5 of 19 PageID 5



 24. TONY CAPLEY knew that it was impossible for Plaintiff to do office work and that

    Plaintiff’s wife, Omayra Montes, was working with Plaintiff performing clerical work,

    purchasing and delivering supplies and materials to the different TACO BELL restaurants

    when necessary. Nevertheless, TACO BELL never paid Plaintiff’s wife a single hour of

    work.

 25. Plaintiff complained many times to TONY CAPLEY about his excessive workload, the

    uncompensated working hours of his wife, Mrs. Omayra Montes, but conditions never

    improved or changed for Plaintiff.

 26. On or about January 11, 2019, Plaintiff voluntarily resigned from his position, because he

    got sick due to his overwhelming workload, excessive responsibilities and related stress.

    Plaintiff received his last check for $1,990.36. However, Plaintiff was unable to cash the

    check because Defendants had put a hold on it. This action caused Plaintiff bank expenses

    and undue stress and financial problems

 27. Plaintiff MIGUEL A. PEREZ seeks to recover unpaid overtime hours, accumulated during

    all their time of employment, liquidated damages, the restitution of the bad check for

    $1,990.36, and any other relief as allowable by law.

 28. B.- Allegations pertaining to Omayra Montes

    Plaintiff Omayra Montes is the wife of Plaintiff MIGUEL A. PEREZ. Plaintiff OMAYRA

    MONTES worked for TACO BELL and TONY CAPLEY from approximately May 24,

    2016 to January 11, 2019, or 137 weeks.

 29. Plaintiff worked as a non-exempted clerk and she performed general office work for the

    maintenance department of TACO BELL.            Plaintiff’s duties consisted of answering

    telephone calls, tracking orders for supplies, reporting hours worked for handymen, she



                                         Page 5 of 19
Case 6:19-cv-01154-RBD-TBS Document 1 Filed 06/21/19 Page 6 of 19 PageID 6



    also picked up and delivered parts and materials to the different worksites of TACO BELL

    restaurants.

 30. During her time of employment Plaintiff worked regularly 5 days per week, from Monday

    to Friday from 9:00 AM to 3:00 PM (6 hours daily), for a total minimum of 30 hours

    weekly.

 31. Plaintiffs worked for TACO BELL a minimum of 30 hours weekly. However, Defendant

    TACO BELL did not pay her one single hour of work at any rate, not even at the minimum

    wage rate as established by the Fair Labor Standards Act.

 32. Plaintiffs did not clock-in and out, but Defendants knew about the hours worked by

    Plaintiff.

 33. Defendant TACO BELL willfully and intentionally refused to pay Plaintiff minimum

    wages as required by the law of the United States and remains owing Plaintiff these

    minimum wages since the commencement of Plaintiff’s employment with Defendant.

 34. Plaintiff stopped working for Defendants on or about January 11, 2019.

 35. Plaintiff OMAYRA MONTES seeks to recover unpaid minimum wages accumulated

    during all her time of employment, liquidated damages and any other relief as allowable

    by law.

 36. The additional persons who may become Plaintiffs in this action are weekly-paid

    employees and/or former employees of Defendants who are and who were subject to the

    unlawful payroll practices and procedures of Defendants and were not paid regular wages,

    or overtime hours at the rate of time and one half of their regular rate of pay for all overtime

    hours worked in excess of forty.




                                         Page 6 of 19
Case 6:19-cv-01154-RBD-TBS Document 1 Filed 06/21/19 Page 7 of 19 PageID 7



                             COUNT I:
           WAGE AND HOUR FEDERAL STATUTORY VIOLATION;
         FAILURE TO PAY OVERTIME; AGAINST ALL DEFENDANTS;
                  AS TO PLAINTIFF MIGUEL A. PEREZ

 37. Plaintiff MIGUEL A. PEREZ re-adopts every pertinent and factual allegation, regarding

    to him, as stated in paragraphs 1-27 and 36 above as if set out in full herein.

 38. This action is brought by Plaintiff MIGUEL A. PEREZ and those similarly-situated to

    recover from the Employers unpaid overtime compensation, as well as an additional

    amount as liquidated damages, costs, and reasonable attorney’s fees under the provisions

    of 29 U.S.C. § 201 et seq., and specifically under the provisions of 29 U.S.C. § 207. 29

    U.S.C. § 207 (a)(1) states, “No employer shall employ any of his employees… for a work

    week longer than 40 hours unless such employee receives compensation for his

    employment in excess of the hours above-specified at a rate not less than one and a half

    times the regular rate at which he is employed.”

 39. The employer TACO BELL was engaged in interstate commerce as defined in §§ 3 (r) and

    3(s) of the Act, 29 U.S.C. § 203(r) and 203(s)(1)(A). The defendant is a retail company

    operating many restaurants across state lines. Defendant has more than two employees

    directly and recurrently engaged in interstate commerce. At all times pertinent to this

    Complaint, the Employer/Defendant operates as an organization which sells and/or

    markets its services to customers from throughout the United States. Employer/Defendant

    obtains and solicits funds from non-Florida sources, accepts funds from non-Florida

    sources, uses telephonic transmissions going over state lines to do its business, transmits

    funds outside of the State of Florida. Upon information and belief, the annual gross revenue

    of the Employer was always in excess of $500,000 per annum. Therefore, there is enterprise

    coverage.

                                        Page 7 of 19
Case 6:19-cv-01154-RBD-TBS Document 1 Filed 06/21/19 Page 8 of 19 PageID 8



 40. Plaintiff was employed by an enterprise engaged in interstate commerce. Plaintiff and other

    employees similarly situated regularly and recurrently participated in interstate commerce,

    by repairing facilities providing services in interstate commerce. In addition, Plaintiff

    handled and worked on goods and materials that were moved across state lines at any time

    in the course of business. Therefore, there is individual coverage.

 41. Defendant TACO BELL and TONY CAPLEY employed Plaintiff MIGUEL A. PEREZ,

    from approximately May 28, 2014 to January 11, 2019, or 4 years and 7 months. However,

    for FLSA’s purposes, Plaintiff relevant time of employment is 137 weeks.

 42. Plaintiff was a salaried employee. From May 24, 2016 to March 14, 2017, or 42 weeks,

    Plaintiff was paid $1,480.77 weekly.

 43. From March 15, 2017 to January 11, 2019, or 95 weeks, Plaintiff was paid $1,557.69

    weekly.

 44. In addition, Plaintiff received production bonus. In 2016 Plaintiff received $4,500; in 2017

    Plaintiff received $9,380.33, and in 2018, Plaintiff received 17,000.00 as production bonus.

 45. During the relevant time of employment, Plaintiff was misclassified as a Maintenance

    Supervisor. Moreover, sometimes he was referred even as a Regional Manager, the fact is

    that Plaintiff was a refrigeration and A/C technician with handyman skills.

 46. Plaintiff was a lead maintenance worker with additional clerical responsibilities. Plaintiff

    worked under the direct supervision of manager TONY CAPLEY.

 47. Plaintiff’s main duty was 100% manual, non-exempted work. Plaintiff did not hire, did not

    fire, and he did not determine term and working conditions of any employee. Plaintiff did

    not exercise any discretion, or independent judgements and he just followed instructions




                                        Page 8 of 19
Case 6:19-cv-01154-RBD-TBS Document 1 Filed 06/21/19 Page 9 of 19 PageID 9



    from TONY CAPLEY. Plaintiff did not meet the FLSA requirement for any overtime

    exemption and he was supposed to be paid for overtime hours.

 48. Plaintiff had a heavy workload and in order to complete his work assignments, he worked

    regularly from Monday to Saturday from 6:00 AM to 9:00 PM (15 hours daily), and on

    Sundays Plaintiff was on call. Plaintiff worked a minimum of 4 hours attending emergency

    calls. Plaintiff was unable to take bona-fide lunch periods. Thus, every week Plaintiff

    worked a minimum of 94 hours.

 49. Plaintiff worked in excess of 94 hours weekly, but he was not paid for overtime hours.

 50. Plaintiff did not clock in and out, but Defendants were in complete control of hours worked

    by Plaintiff and other similarly situated individuals.

 51. Therefore, Defendants willfully failed to pay Plaintiffs overtime hours at the rate of time

    and one-half his regular rate for every hour that they worked in excess of forty (40), in

    violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 207(a)(1).

 52. Plaintiff was paid bi-weekly with checks and paystubs that did not show the number of

    days and hours worked.

 53. Plaintiff MIGUEL A. PEREZ resigned from his position on or about January 11, 2019.

 54. The records, if any, concerning the number of hours worked by Plaintiff MIGUEL A.

    PEREZ, and all other similarly situated employees, and the compensation paid to such

    employees should be in the possession and custody of Defendants. However, upon

    information and belief, Defendants did not maintain accurate and complete time records of

    hours worked by Plaintiff and other employees in the asserted class.

 55. Defendants violated the record keeping requirements of FLSA, 29 CFR Part 516.




                                        Page 9 of 19
Case 6:19-cv-01154-RBD-TBS Document 1 Filed 06/21/19 Page 10 of 19 PageID 10



   56. Prior to the completion of discovery and to the best of Plaintiff’s knowledge, at the time of

      the filing of this complaint, Plaintiff’s good faith estimate of unpaid wages are as follows:

      *Please note that these amounts are based on preliminary calculations and that these figures could be subject
      to modification as new evidence could dictate.

          a. Total amount of alleged unpaid wages:

              Sixty-Eight Thousand Six Hundred Forty-Two Dollars and 10/100 ($68,642.10)

          b. Calculation of such wages:

              Total Period of Employment: 137 weeks
              Total number of hours worked weekly: 94 hrs.
              Overtime hours: 54 O/T hours weekly
              Unpaid overtime hours: 54 hours

          1.- O/T calculations from May 24, 2016 to March 14, 2017, or 42 weeks
              Relevant weeks of employment: 42 weeks
              Total number of hours worked weekly: 94 hours
              Overtime hours: 54 O/T hours
              Unpaid O/T hours: 54 O/T hours
              Paid: Salary $1,480.77 weekly + $86.54 production bonus=$1,567.31 weekly
              (Production bonus 2016=$4,500.00, pro-rated: 52 weeks= $86.54)
              Total salary $1,567.31: 94 working hours=$16.67 an hour
              Regular rate: $16.67:2= $8.34 half-time
              Half-time overtime rate: $8.34

               $8.34 x 54 O/T hours=$450.36 weekly x 42 weeks= $18,915.12

          2.- O/T calculations from March 15, 2017 to December 30, 2017 or 41 weeks
              Relevant weeks of employment: 41 weeks
              Total number of hours worked weekly: 94 hours
              Overtime hours: 54 O/T hours
              Unpaid O/T hours: 54 O/T hours
              Paid: Salary $1,557.69 weekly + $180.39 production bonus=$1,738.08 weekly
              (Production bonus 2017=$9,380.33, pro-rated: 52 weeks= $180.39)
              Total salary $1,738.08: 94 working hours=$18.49 an hour
              Regular rate: $18.49:2= $9.25 half-time
              Half-time overtime rate: $9.25 an hour

               $9.25 x 54 O/T hours=$499.50 weekly x 41 weeks= $20,479.50

            3.- O/T calculations from January 1, 2018 to January 11, 2019 or 54 weeks
               Relevant weeks of employment: 54 weeks
               Total number of hours worked weekly: 94 hours

                                               Page 10 of 19
Case 6:19-cv-01154-RBD-TBS Document 1 Filed 06/21/19 Page 11 of 19 PageID 11



              Overtime hours: 54 O/T hours
              Unpaid O/T hours: 54 O/T hours
              Paid: Salary $1,557.69 weekly + $326.92 production bonus=$1,884.61 weekly
              (Production bonus 2018=$17,000.00, pro-rated: 52 weeks= $326.92)
              Total salary $1,884.61: 94 working hours=$20.05 an hour
              Regular rate: $20.05:2= $10.03 half-time
              Half-time overtime rate: $10.03 an hour

              $10.03 x 54 O/T hours=$541.62 weekly x 54 weeks= $29,247.48

              Total 1, 2 and 3= $68,642.10

         c. Nature of wages (e.g. overtime or straight time):

             This amount represents the unpaid half-time overtime compensation.

   57. At all times, the Employers/Defendants TACO BELL and TONY CAPLEY failed to

      comply with Title 29 U.S.C. §207 (a) (1). In that, Plaintiff and those similarly-situated

      performed services and worked in excess of the maximum hours provided by the Act but

      no provision was made by the Defendants to properly pay him at the rate of time and one

      half for all hours worked in excess of forty hours (40) per workweek, as provided in said

      Act.

   58. The additional persons who may become Plaintiffs in this action are weekly-paid

      employees and/or former employees of Defendants who are and who were subject to the

      unlawful payroll practices and procedures of Defendants and were not paid time and one

      half of their regular rate of pay for all overtime hours worked in excess of forty.

   59. Defendant TACO BELL knew and/or showed reckless disregard of the provisions of the

      Act concerning the payment of overtime wages as required by the Fair Labor Standards

      Act and remains owing Plaintiff and those similarly-situated these overtime wages since

      the commencement of Plaintiff’s and those similarly-situated employees’ employment




                                         Page 11 of 19
Case 6:19-cv-01154-RBD-TBS Document 1 Filed 06/21/19 Page 12 of 19 PageID 12



       with Defendants as set forth above, and Plaintiff and those similarly-situated are entitled

       to recover double damages.

   60. At the time mentioned, individual Defendant TONY CAPLEY was and is now, the

       owner/partner/manager of TACO BELL. Defendant TONY CAPLEY is the employer of

       Plaintiff and others similarly situated within the meaning of Section 3(d) of the “Fair Labor

       Standards Act” [29 U.S.C. § 203(d)]. This individual Defendant acted directly in the

       interests of TACO BELL in relation to its employees, including Plaintiff and others

       similarly situated. Defendant TONY CAPLEY had financial and operational control of the

       business, he determined terms and working conditions of Plaintiff and all other similarly

       situated employees and he is jointly liable for Plaintiff’s damages.

   61. Defendants TACO BELL and TONY CAPLEY willfully and intentionally refused to pay

       Plaintiff overtime wages as required by the law of the United States and remain owing

       Plaintiff these overtime wages since the commencement of Plaintiff’s employment with

       Defendant TACO BELL as set forth above.

   62. Plaintiff has retained the law offices of the undersigned attorney to represent him in this

       action and is obligated to pay a reasonable attorneys’ fee.

                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiff MIGUEL A. PEREZ and those similarly situated respectfully requests

that this Honorable Court:

       A. Enter judgment for Plaintiff MIGUEL A. PEREZ and other similarly situated

           individuals, and against the Defendants TACO BELL and TONY CAPLEY based on

           Defendants’ willful violations of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.;

           and



                                          Page 12 of 19
Case 6:19-cv-01154-RBD-TBS Document 1 Filed 06/21/19 Page 13 of 19 PageID 13



        B. Award Plaintiff actual damages in the amount shown to be due for unpaid overtime

            compensation for hours worked in excess of forty weekly, with interest; and

        C. Award Plaintiff an equal amount in double damages/liquidated damages; and

        D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

        E. Grant such other and further relief as this Court deems equitable and just and/or

            available pursuant to Federal Law.

                                          JURY DEMAND

Plaintiff MIGUEL A. PEREZ and those similarly situated demand trial by jury of all issues triable

as of right by jury.

                                    COUNT II:
             F.L.S.A. WAGE AND HOUR FEDERAL STATUTORY VIOLATION:
                          FAILURE TO PAY MINIMUM WAGE

    63. Plaintiff OMAYRA MONTES re-adopts every factual allegation as stated in paragraphs 1-

        4, and 28-36 of this complaint as if set out in full herein.

    64. This action is brought by Plaintiff OMAYRA MONTES and those similarly-situated to

        recover from the Employer TACO BELL unpaid minimum wages, as well as an additional

        amount as liquidated damages, costs, and reasonable attorney’s fees under the provisions

        of 29 U.S.C. § 201 et seq., and specifically under the provisions of 29 U.S.C. §206.

    65. The employer TACO BELL was engaged in interstate commerce as defined in §§ 3 (r) and

        3(s) of the Act, 29 U.S.C. § 203(r) and 203(s)(1)(A). The defendant is a retail company

        operating many restaurants across state lines. Defendant has more than two employees

        directly and recurrently engaged in interstate commerce. At all times pertinent to this

        Complaint, the Employer/Defendant operates as an organization which sells and/or

        markets its services to customers from throughout the United States. Employer/Defendant



                                            Page 13 of 19
Case 6:19-cv-01154-RBD-TBS Document 1 Filed 06/21/19 Page 14 of 19 PageID 14



      obtains and solicits funds from non-Florida sources, accepts funds from non-Florida

      sources, uses telephonic transmissions going over state lines to do its business, transmits

      funds outside of the State of Florida. Upon information and belief, the annual gross revenue

      of the Employer was always in excess of $500,000 per annum. Therefore, there is enterprise

      coverage.

   66. Plaintiff was employed by an enterprise engaged in interstate commerce. Plaintiff as a

      clerk, regularly and recurrently participated in interstate commerce, by using the channels

      of interstate commerce, by participating in the maintenance of facilities providing services

      in interstate commerce. In addition, Plaintiff handled and worked on goods and materials

      that were moved across state lines at any time in the course of business. Therefore, there is

      individual coverage.

   67. By reason of the foregoing, Defendant’s business activities involve those to which the Fair

      Labor Standards Act applies.

   68. U.S.C. §206 states “Every employer shall pay to each of his employees who in any

      workweek is engaged in commerce or in the production of goods for commerce, or is

      employed in an enterprise engaged in commerce or in the production of goods for

      commerce, wages at the following rates:

      (1) except as otherwise provided in this section, not less than—

      (A) $5.85 an hour, beginning on the 60th day after May 25, 2008;

      (B) $6.55 an hour, beginning 12 months after that 60th day; and

       (C) $7.25 an hour, beginning 24 months after that 60th day


   69. TACO BELL and TONY CAPLEY employed Plaintiff OMAYRA MONTES as a

      maintenance clerk from approximately May 24, 2016 to January 11, 2019, or 137 weeks.


                                         Page 14 of 19
Case 6:19-cv-01154-RBD-TBS Document 1 Filed 06/21/19 Page 15 of 19 PageID 15



   70. Plaintiff worked as a non-exempted clerk and she performed general office work for the

      maintenance department of TACO BELL.            Plaintiff’s duties consisted of answering

      telephone calls, tracking orders for supplies, reporting hours worked for handymen, she

      also picked up and delivered parts and materials to the different worksites of TACO BELL

      restaurants.

   71. During her time of employment Plaintiff worked regularly 5 days per week, from Monday

      to Friday from 9:00 AM to 3:00 PM (6 hours daily), for a total minimum of 30 hours

      weekly.

   72. Plaintiffs worked for TACO BELL a minimum of 30 hours weekly. However, Defendant

      TACO BELL did not pay her one single hour of work at any rate, not even at the minimum

      wage rate as established by the Fair Labor Standards Act.

   73. Defendant did not used a time-keeping method, and Plaintiffs did not clock-in and out, but

      Defendants knew about the hours worked by Plaintiff.

   74. Therefore, Defendant failed to pay Plaintiff minimum wages, in violation of the Fair Labor

      Standards Act of 1938 (29 U.S.C. §206 (a)).

   75. Defendant TACO BELL willfully and intentionally refused to pay Plaintiff minimum

      wages as required by the law of the United States and remains owing Plaintiff these

      minimum wages since the commencement of Plaintiff’s employment with Defendant.

   76. Plaintiff stopped working for Defendants on or about January 11, 2019.

   77. The records, if any, concerning the number of hours worked by Plaintiff and all other

      similarly situated employees, and the compensation actually paid to such employees should

      be in the possession and custody of Defendant. However, upon information and belief,




                                         Page 15 of 19
Case 6:19-cv-01154-RBD-TBS Document 1 Filed 06/21/19 Page 16 of 19 PageID 16



      Defendant did not maintain accurate and complete time records of hours worked by

      Plaintiff and other employees in the asserted class.

   78. Defendant violated the record keeping requirements of FLSA, 29 CFR Part 516.

   79. Prior to the completion of discovery, and to the best of Plaintiff’s knowledge, at the time

      of the filing of this complaint, Plaintiff’s good faith estimate of unpaid wages are as

      follows:

      *Please note that these amounts are based on a preliminary calculation and that these figures
      could be subject to modification as discovery could dictate.
      *Florida minimum wage is higher than Federal minimum wage, as per FLSA regulations
      the higher minimum wage rate applies.

          a. Total amount of alleged unpaid wages:

              Thirty-Three Thousand Five Hundred Dollars and 10/100 ($33,500.10)

          b. Calculation of such wages:

              Total relevant weeks of employment: 137 weeks
              Total number of unpaid hours: 30 hours weekly

       1.- Minimum Wages 2016 at Florida Minimum wage rate @ $8.05= 31 weeks
             Relevant weeks: 31 weeks
             Total number of hours worked: 30 hours weekly
             Total number of unpaid hours: 30 hours weekly
             FL minimum wage 2016: $8.05

              Fl min. wage $8.05 x 30 hours= $241.50 weekly x 31 weeks= $7,486.50

       2.- Minimum Wages 2017 at Florida Minimum wage rate @ $8.10= 52 weeks
             Relevant weeks: 52 weeks
             Total number of hours worked: 30 hours weekly
             Total number of unpaid hours: 30 hours weekly
             FL minimum wage 2017: $8.10

              Fl min. wage $8.10 x 30 hours= $243.00 weekly x 52 weeks= $12,636.00

       3.- Minimum Wages 2018 at Florida Minimum wage rate @ $8.25= 52 weeks
             Relevant weeks: 52 weeks
             Total number of hours worked: 30 hours weekly
             Total number of unpaid hours: 30 hours weekly

                                         Page 16 of 19
Case 6:19-cv-01154-RBD-TBS Document 1 Filed 06/21/19 Page 17 of 19 PageID 17



             FL minimum wage 2018: $8.25

             Fl min. wage $8.25 x 30 hours= $247.50 weekly x 52 weeks= $12,870.00

       4.- Minimum Wages 2019 at Florida Minimum wage rate @ $8.46= 2 weeks
             Relevant weeks: 2 weeks
             Total number of hours worked: 30 hours weekly
             Total number of unpaid hours: 30 hours weekly
             FL minimum wage 2019: $8.46

             Fl min. wage $8.46 x 30 hours= $253.80 weekly x 2 weeks= $507.60

             Total 1, 2, 3, and 4: $33,500.10

         c. Nature of wages:

             This amount represents unpaid minimum wages at Florida Min. wage rates

   80. Defendant TACO BELL and TONY CAPLEY unlawfully failed to pay Plaintiff minimum

      wages. Plaintiff seeks to recover for minimum wage violations accumulated from the

      beginning to her last day of employment with Defendants.

   81. Defendant TACO BELL knew and/or showed reckless disregard of the provisions of the

      Act concerning the payment of minimum wages as required by the Fair Labor Standards

      Act and remains owing Plaintiff and those similarly-situated these minimum wages since

      the commencement of Plaintiff and those similarly-situated employees’ employment with

      Defendant as set forth above, and Plaintiff and those similarly-situated are entitled to

      recover double damages.

   82. At the time mentioned, individual Defendant TONY CAPLEY was and is now, the

      owner/partner/manager of TACO BELL. Defendant TONY CAPLEY is the employer of

      Plaintiff and others similarly situated within the meaning of Section 3(d) of the “Fair Labor

      Standards Act” [29 U.S.C. § 203(d)]. This individual Defendant acted directly in the

      interests of TACO BELL in relation to its employees, including Plaintiff and others



                                         Page 17 of 19
Case 6:19-cv-01154-RBD-TBS Document 1 Filed 06/21/19 Page 18 of 19 PageID 18



        similarly situated. Defendant TONY CAPLEY had financial and operational control of the

        business, he determined terms and working conditions of Plaintiff and all other similarly

        situated employees and he is jointly liable for Plaintiff’s damages.

    83. Defendant TACO BELL willfully and intentionally refused to pay Plaintiff minimum

        wages as required by the law of the United States and remains owing Plaintiff these

        minimum wages since the commencement of Plaintiff’s employment with Defendant.

    84. Plaintiff has retained the law offices of the undersigned attorney to represent her in this

        action and is obligated to pay a reasonable attorneys’ fee.

                                       PRAYER FOR RELIEF

WHEREFORE, Plaintiff OMAYRA MONTES and those similarly situated respectfully request

that this Honorable Court:

       A. Enter judgment for Plaintiff OMAYRA MONTES and against the Defendant TACO

           BELL based on Defendant’s willful violations of the Fair Labor Standards Act, 29

           U.S.C. § 201 et seq. and other Federal Regulations; and

       B. Award Plaintiff actual damages in the amount shown to be due for unpaid minimum

           wages, with interest; and

       C. Award Plaintiff an equal amount in double damages/liquidated damages; and

       D. Award Plaintiff reasonable attorney's fees and costs of suit; and

       E. Grant such other and further relief as this Court deems equitable and just and/or

           available pursuant to Federal Law.

                                         JURY DEMAND

Plaintiff OMAYRA MONTES and those similarly situated demand trial by jury of all issues triable

as of right by jury.



                                           Page 18 of 19
Case 6:19-cv-01154-RBD-TBS Document 1 Filed 06/21/19 Page 19 of 19 PageID 19



DATED: June 21, 2019

                                     Respectfully submitted,

                                     By: _/s/ Zandro E. Palma____
                                     ZANDRO E. PALMA, P.A.
                                     Florida Bar No.: 0024031
                                     9100 S. Dadeland Blvd.
                                     Suite 1500
                                     Miami, FL 33156
                                     Telephone: (305) 446-1500
                                     Facsimile: (305) 446-1502
                                     zep@thepalmalawgroup.com
                                     Attorney for Plaintiffs




                                Page 19 of 19
